2018 IL App (1st) 140656



                                                                                 FIRST DIVISION

                                                                                  January 22, 2018




No. 1-14-0656


AMERICAN FEDERATION OF STATE, COUNTY                           )

AND MUNICIPAL EMPLOYEES, COUNCIL 31,                           )

                                                               )
       Petitioner,                                             )      Petition for Review of a
                                                               )      Decision and Order of the
v.                                                             )      Illinois Labor Relations Board,
                                                               )      State Panel.
STATE OF ILLINOIS; DEPARTMENT OF CENTRAL                       )

MANAGEMENT SERVICES (ILLINOIS COMMERCE                         )

COMMISSION); and ILLINOIS LABOR RELATIONS                      )      No. S-RC-11-078 

BOARD, STATE PANEL,                                            )

                                                               )
       Respondents.                                            )


       JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Presiding Justice Pierce and Justice Harris concurred in the judgment and opinion.


                                             OPINION

¶1     This is a direct appeal from a final order of the Illinois Labor Relations Board, State

Panel (Board), finding that six directors at the Illinois Commerce Commission (Commission) are

managerial employees excluded from collective bargaining. The Board denied a representation

petition filed by the American Federation of State, County and Municipal Employees, Council

31 (Union), seeking to include the employees in one of its existing bargaining units, and the

Union now appeals. For the reasons that follow, we affirm the Board’s decision and order with

respect to each of the six directors that the Union seeks to represent.
No. 1-14-0656


¶2                                     I. BACKGROUND

¶3     The Illinois Commerce Commission is a quasi-judicial body, charged under the Public

Utilities Act (220 ILCS 5/1-101 et seq. (West 2016)) with regulating public utilities in the state.

220 ILCS 5/2-101, 3-105, 4-101, 4-201, 13-101 (West 2016). The Commission is engaged in,

among other things, rate-setting, the certification of private entities seeking to provide public

utilities, safety oversight, and the investigation and resolution of complaints against utility

companies. American Federation of State, County, & Municipal Employees (AFSCME), Council

31 v. State of Illinois, 2014 IL App (1st) 130655, ¶ 3 (hereinafter AFSCME). The Commission is

comprised of five commissioners, who appoint an executive director to oversee its day-to-day

operations. 220 ILCS 5/2-101, 2-105(a) (West 2016). The executive director is authorized to

organize the Commission into bureaus or other subunits and to delegate the supervision and

direction of those bureaus to staff members. Id. § 2-105(a). Bureaus are typically headed by

chiefs and subdivided into divisions headed by directors. At present, six bureaus and an Office of

Retail Market Development report to the executive director.

¶4     On October 5, 2010, the Union filed a representation petition with the Board seeking to

include nine directors in its RC-63 bargaining unit. The Commission opposed the petition,

arguing that the directors are excluded from collective bargaining for three reasons: because they

are managerial employees pursuant to section 3(j) of the Illinois Public Labor Relations Act

(Labor Relations Act) (5 ILCS 315/3(j) (West 2010)); the directors are supervisory employees,

pursuant to section 3(r) (id. § 3(r)); and the directors are confidential employees, pursuant to

section 3(c) (id. § 3(c)). The Commission alternatively argued that, even if the directors are not

excluded from collective bargaining, the RC-63 unit is not the appropriate bargaining unit for

those employees. The Union ultimately stipulated that three of the nine directors should be



                                                2

No. 1-14-0656


excluded from the bargaining unit, leaving the status of only six directors in dispute. They are

(1) Torsten Clausen, director of the Office of Retail Market Development; (2) Jerry Oxley,

director of Information Technology Services in the Bureau of Planning and Operations; (3) Peter

Muntaner, director of Consumer Services in the Bureau of External Affairs; and (4) Harry

Stoller, Joy Nicdao-Cuyugan, and Jim Zolnierek, the directors, respectively, of the Energy,

Financial Analysis, and Telecommunications Divisions of the Bureau of Public Utilities.

¶5     At an evidentiary hearing in June 2011, the administrative law judge (ALJ) in this case

heard testimony primarily from the Commission’s executive director and the bureau chiefs to

whom these six directors report. In her recommended decision and order issued on February 27,

2013, the ALJ recommended that the Board find that three of the directors (Mr. Clausen, Mr.

Oxley, and Mr. Muntaner) were managerial employees excluded from collective bargaining and

that the remaining three directors (Mr. Stoller, Ms. Nicdao-Cuyugan, and Mr. Zolnierek) were

public employees with full collective bargaining rights. Both the Union and the Commission

filed exceptions to the ALJ’s recommendations.

¶6     The Board agreed in part with the ALJ, finding in its February 14, 2014, decision and

order that all six directors were managerial employees. The Union appealed directly to this court.

To avoid repetition, where we discuss the Board’s finding as to each of the directors below, we

include in that discussion a summary of the relevant evidence and the ALJ’s recommendations.

¶7     Briefing in this case was stayed pending decisions by the Fourth District in Department

of Central Management Services/The Illinois Commerce Comm’n v. Illinois Labor Relations

Board, State Panel, 2015 IL App (4th) 131022, and by this district in American Federation of

State, County, & Municipal Employees (AFSCME), Council 31 v. State, 2016 IL App (1st)

133866-U. The stay was lifted in January 2017.



                                                 3

No. 1-14-0656


¶8                                     II. JURISDICTION

¶9        The Board entered its final order, dismissing the Union’s petition in this matter on

February 14, 2014, and the Union timely filed its petition for review on March 10, 2014. Orders

of the Board dismissing representation petitions are final orders and may, in accordance with

provisions of the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2012)), be

appealed directly to the appellate court for the district in which the aggrieved party resides or

transacts business. 5 ILCS 315/9(i) (West 2010). We have jurisdiction over this matter pursuant

to section 9(i) of the Labor Relations Act (id.), section 3-113 of the Code of Civil Procedure (735

ILCS 5/3-113 (West 2012)), and Illinois Supreme Court Rule 335 (Ill. S. Ct. R. 335 (eff. Feb. 1,

1994)).

¶ 10                                     III. ANALYSIS

¶ 11      The issue before us is whether the Board properly classified each of these six

Commission directors as managerial. By law, an employee’s classification determines his or her

right to engage in collective bargaining. The Labor Relations Act, which allows public

employees to bargain collectively (5 ILCS 315/2.5(1) (West 2010)), specifically excludes

“managerial employees” from the definition of a “[p]ublic employee” (id. § 3(n)). As our

supreme court has explained, “[t]he exclusion is intended to maintain the distinction between

management and labor and to provide the employer with undivided loyalty from its

representatives in management.” Chief Judge of the Sixteenth Judicial Circuit v. Illinois State

Labor Relations Board, 178 Ill. 2d 333, 339 (1997). In accordance with these goals, “managerial

status is not limited to those at the very highest level of the governmental entity.” (Internal

quotation marks omitted.) Office of the Cook County State’s Attorney v. Illinois Local Labor

Relations Board, 166 Ill. 2d 296, 301 (1995). Rather, “it is enough if the functions performed by



                                                4

No. 1-14-0656


the employee[s] sufficiently align [them] with management such that the employees should not

be in a position requiring them to divide their loyalty to the administration *** with their loyalty

to an exclusive collective-bargaining representative.” (Internal quotation marks omitted.) Id.

¶ 12   On review from this final order by the Board, we apply different levels of deference

depending on the nature of the question presented. Although we consider an agency’s ruling on

issues of law de novo, we deem its findings on issues of fact to be prima facie correct unless they

are against the manifest weight of the evidence. Speed District 802 v. Warning, 242 Ill. 2d 92,

111-12 (2011); 735 ILCS 5/3-110 (West 2012). We also defer to an agency’s experience and

subject-matter expertise when considering mixed questions of law and fact and will reverse the

agency’s findings on mixed questions only if they are clearly erroneous. City of Belvidere v.

Illinois State Labor Relations Board, 181 Ill. 2d 191, 205 (1998). A finding is clearly erroneous

when “the reviewing court, on the entire record, is ‘left with the definite and firm conviction that

a mistake has been committed.’ ” AFM Messenger Service, Inc. v. Department of Employment

Security, 198 Ill. 2d 380, 395 (2001) (quoting United States v. United States Gypsum Co., 333

U.S. 364, 395 (1948)).

¶ 13   Here, the Union does not challenge the Board’s findings of fact, but contends both that

the Board applied incorrect legal standards and that its ultimate conclusions—that each of the six

directors were managerial employees—were clearly erroneous. We first consider the proper legal

standards.

¶ 14               A. Whether the Board Applied the Correct Legal Standards

¶ 15   The Union contends that the Board applied an improper legal standard in two respects. It

first argues that the Board should not have relied on this court’s recent interpretation in

AFSCME, 2014 IL App (1st) 130655, ¶ 29, of the word “predominantly” in section 3(j) of the



                                                 5

No. 1-14-0656


Labor Relations Act to mean “superiority in importance or numbers.” According to the Union,

AFSCME improperly introduced an alternative, qualitative, definition of predominance that

contradicts other decisions of this court, which the Union contends look only to whether the

employee spends most of his or her time on managerial activities. According to the Union, this

interpretation “threatens to make [the predominance] requirement a nullity.”

¶ 16   The Union also argues—this time relying on our decision in AFSCME—that the Board

applied an improper legal standard when it concluded that two of the directors, Torsten Clausen

and Harry Stoller, were managerial employees based solely on their function as informational

“gatekeepers.” In making this determination, the Union argues that the Board improperly relied

on one of its own prior decisions, which was subsequently reversed by this court in AFSCME,

2014 IL App (1st) 130655, ¶¶ 42-43. We consider each of these arguments in turn, in the context

of the legal framework for determining whether a particular employee is managerial.

¶ 17   Section 3(j) of the Labor Relations Act establishes a two-part test to determine if an

individual is a “[m]anagerial employee.” 5 ILCS 315/3(j) (West 2010). The person must be both

(1) “engaged predominantly in executive and management functions” and (2) “charged with the

responsibility of directing the effectuation of management policies and practices.” Id.

¶ 18   Courts have construed the phrase “executive and management functions” in the first part

of the test to mean those functions that “relate to running a department,” including “formulating

department policy, preparing the budget, and assuring efficient and effective operations of the

department.” Village of Elk Grove Village v. Illinois State Labor Relations Board, 245 Ill. App.

3d 109, 121-22 (1993). An employee is not managerial simply because he or she “exercise[s]

*** professional discretion and technical expertise” (County of Cook v. Illinois Labor Relations

Board-Local Panel, 351 Ill. App. 3d 379, 386 (2004)) or performs duties that are “essential to the



                                                 6

No. 1-14-0656


employer’s ability to accomplish its mission” (Department of Central Management Services/The

Department of Healthcare & Family Services v. Illinois Labor Relations Board, State Panel, 388

Ill. App. 3d 319, 331 (2009)). And an employee whose policymaking role is merely “advisory

and subordinate” will generally not be considered managerial (Village of Elk Grove Village, 245

Ill. App. 3d at 122) unless he or she makes “effective recommendations” (internal quotation

marks omitted), i.e., recommendations that are almost always adopted by management

(Department of Central Management Services/Illinois Commerce Comm’n v. Illinois Labor

Relations Board, State Panel, 406 Ill. App. 3d 766, 775-77 (2010) (hereinafter CMS/ICC)).

Managerial employees “possess and exercise authority and discretion which broadly effects [sic]

a department’s goals and means of achieving its goals.” (Internal quotation marks omitted.)

County of Cook, 351 Ill. App. 3d at 386.

¶ 19   The second part of the statutory test emphasizes that a managerial employee’s authority

“extends beyond the realm of theorizing and into the realm of practice.” CMS/ICC, 406 Ill. App.

3d at 774. In other words, “[a] managerial employee not only has the authority to make policy

but also bears the responsibility of making that policy happen.” Id. at 774-75. Such an individual

“oversees or coordinates policy implementation through [the] development of means and

methods of achieving policy objectives, determines the extent to which the objectives will be

achieved, and is empowered with a substantial amount of discretion to determine how policies

will be effected.” Department of Central Management Services v. Illinois State Labor Relations

Board, 278 Ill. App. 3d 79, 87 (1996).

¶ 20   We reject the Union’s first argument that it was improper for the Board to construe the

word “predominantly” in section 3(j) of the Labor Relations Act to mean either “superiority in

importance or numbers.” As the Union acknowledges, that construction was recently articulated



                                                7

No. 1-14-0656


by this court in AFSCME, 2014 IL App (1st) 130655, ¶¶ 28-29, where we were asked to consider

the managerial status of three attorneys working in the Commission’s solicitor section. Noting

that the “strict numerical approach” had been rejected in similar cases (see Secretary of State v.

Illinois Labor Relations Board, State Panel, 2012 IL App (4th) 111075, ¶ 110; Department of

Central Management Services, 278 Ill. App. 3d at 86) and that the word “predominant” can mean

“superiority in importance or numbers,” we concluded that the amount of time an employee

spends on managerial tasks is not determinative of the employee’s managerial status. (Internal

quotation marks omitted.) Id. ¶¶ 29, 31.

¶ 21   The Union insists that this definition of “predominantly” is at odds with statements in

certain of our prior opinions. In CMS/ICC, 406 Ill. App. 3d at 774, for example, we noted that

the first part of section 3(j) of the Labor Relations Act “describes the nature of the work to which

the individual devotes most of his or her time.” (Emphasis added.) However, the focus of that

case was whether the Commission’s ALJs were effective decision-makers because their

recommendations were accepted by the Commission almost all of the time, not what percentage

of the time the ALJs were engaged in any particular activities. Id. at 779.

¶ 22   The Union has failed to persuade us that a few apparently contradictory words in an

earlier case require us to reject the well-reasoned construction of the word “predominantly”

presented in AFSCME. And the Union’s reference to section 3(r) of the Labor Relations Act,

defining a “supervisor” as someone who, among other things, “devote[s] a preponderance of

their employment time to exercising [supervisory] authority” (emphasis added) (5 ILCS 315/3(r)

(West 2010)), merely highlights language that could have, but was not, included in section 3(j)’s

definition of a managerial employee. Thus, we reject the Union’s first complaint about the

Board’s legal analysis.



                                                 8

No. 1-14-0656


¶ 23   In reference to its second legal argument, we agree with the Union that it would have

been incorrect for the Board to conclude that an employee who functions as an informational

gatekeeper must necessarily be a managerial employee. In AFSCME, 2014 IL App (1st) 130655,

¶¶ 42-43, we held that a Commission lawyer who merely flagged issues for her supervisors to

review was not a managerial employee, absent other responsibilities bringing her within the

statutory definition. We rejected the Board’s argument in that case that the employee effectively

decided whether the Commission would act on a particular issue because issues not flagged by

her would not be considered by the Commission. We concluded that such policy-making

“through omission,” by an employee who did not “even recommend a particular course of

action,” was a “limited” and “tenuous” form of influence that could only result from the

employee’s inadequate performance of her duties, i.e., her failure to identify issues of import to

the Commission.

¶ 24   In this case, however, as discussed in more detail later in this opinion, we conclude that

the Board’s findings that Torsten Clausen and Harry Stoller were managerial employees should

be upheld. Although the Board relied on Mr. Clausen’s role as an informational gatekeeper, its

conclusion that he was a managerial employee can be upheld on the alternative basis that the

statute that created his job makes it clear that he is a manager as a matter of law. And this court

may affirm the decision of an administrative agency when justified in law “for any reason

disclosed by the record.” Pedersen v. Village of Hoffman Estates, 2014 IL App (1st) 123402,

¶ 48. Although the Board also cited Mr. Stoller’s “gatekeeping” functions, its determination that

he was a managerial employee was based on the fact that Mr. Stoller has ultimate responsibility

for making certain Commission decisions and is furthermore supported by other evidence of his

managerial functions. Thus, while we accept the Union’s point that gatekeeping is, on its own,



                                                9

No. 1-14-0656


insufficient to classify an employee as a manager, that point ultimately does not provide a basis

for overturning any part of the Board’s decision here.

¶ 25                                B. The Board’s Findings

¶ 26   Within this legal framework, we review for clear error the Board’s findings that each of

the six directors that the Union seeks to bring within the bargaining unit is a managerial

employee.

¶ 27                                   1. Torsten Clausen

¶ 28   Torsten Clausen is the Director of the Commission’s Office of Retail Market

Development (Office). Tim Anderson, the Commission’s executive director, testified that the

Office was created by the Retail Electric Competition Act of 2006 (Act) (220 ILCS 5/20-101 et

seq. (West 2012)), and that Mr. Clausen is the first person to serve as its director. Unlike other

directors, who report to their respective bureau chiefs, Mr. Clausen reports directly to Mr.

Anderson.

¶ 29   After considering the testimony and other evidence regarding Mr. Clausen’s duties, the

ALJ determined that his role within the Commission was, in many ways, advisory. But the ALJ

nevertheless concluded that Mr. Clausen was a managerial employee because the statutory

provisions creating the Office authorize him to propose, directly to the General Assembly and to

the governor, those legislative actions he deems necessary to address barriers to competition in

the retail electric market. In this role, the ALJ found that Mr. Clausen “exercises sufficient

authority and discretion in discharging the [Commission]’s mission” to be considered a

managerial employee as a matter of law.

¶ 30   The parties, the ALJ, and the Board all refer to two separate tests for determining whether

an employee is managerial: the “traditional” two-part statutory test and an “alternative” “matter



                                                10 

No. 1-14-0656


of law” test purportedly established by our supreme court in Cook County State’s Attorney, 166

Ill. 2d 296, and Chief Judge of the Sixteenth Judicial Circuit, 178 Ill. 2d 333, pursuant to which

an employee may be considered managerial as a matter of law if the employee is authorized to

act as a surrogate for the employer. Some of the previous decisions of this court have also

referred to two separate tests. See, e.g., Department of Central Management Services/Pollution

Control Board v. Illinois Labor Relations Board, State Panel, 2013 IL App (4th) 110877, ¶ 22

(noting the appellate court’s use of the two tests). However, the supreme court itself does not

refer to an “alternative test,” and a close reading of those two supreme court cases confirms that

its findings, though made as a “matter of law,” were still based on the statutory definition of a

managerial employee found in section 3(j) of the Labor Relations Act (5 ILCS 315/3(j) (West

2010)). See Cook County State’s Attorney, 166 Ill. 2d at 302 (holding as a matter of law that

“assistant State’s Attorneys must be regarded as managerial employees, as that term is defined in

the [Labor Relations Act]” (emphasis added)); Chief Judge of the Sixteenth Judicial Circuit, 178

Ill. 2d at 347 (holding as a matter of law that “assistant public defenders meet the definition of

managerial employee under the Act” (emphasis added)). We believe that in these two cases our

supreme court simply recognized the fact that a statute that creates a public office and case law

regarding the duties of the public employees at issue may make it apparent that the employees

are managerial, eliminating any need to examine a factual record. See Cook County State’s

Attorney, 166 Ill. 2d at 305 (holding that “statutes and case law articulating the powers and

duties” of an office may “provide sufficient grounds for determining this issue as a matter of

law”).

¶ 31     Here, the Board did not adopt the ALJ’s finding that Mr. Clausen was managerial as a

matter of law, but instead determined that Mr. Clausen was a managerial employee based on



                                               11 

No. 1-14-0656


evidence that he performed a gatekeeping function. As we discussed above, we adhere to our

holding in AFSCME, 2014 IL App (1st) 130655, ¶¶ 42-43, that gatekeeping alone is insufficient

to establish managerial status. However, we agree with the ALJ that—like assistant state’s

attorneys and assistant public defenders, whom our supreme court has found to be managerial as

a matter of law—Mr. Clausen’s statutorily defined duties make it apparent that he is a manager.

¶ 32   The Office of Retail Market Development was created in 2006 by the Act. 220 ILCS

5/20-101 et seq. (West 2012). The Act provides that the Office’s director is to “oversee” the

Office and has authority to employ at least two professional staff members to help carry out its

mission. 220 ILCS 5/20-110 (West 2012). The Act establishes the director as the individual in

charge of researching, developing, and presenting—not just to the Commission, but also to the

General Assembly and to the governor—an initial “detailed plan designed to promote, in the

most expeditious manner possible, retail electric competition for residential and small

commercial electricity consumers.” Id. § 20-120. Where this initial plan calls for the

Commission to take action, the Commission is required to expeditiously do so. See id. (“To the

extent the plan calls for Commission action, the Commission shall initiate any proceeding or

proceedings called for in the final plan within 60 days after receipt of the final plan and complete

those proceedings within 11 months after their initiation.” (Emphasis added.)). And as the ALJ

pointed out, on an ongoing basis, the REC Act requires the director to submit an annual report to

the Commission, the General Assembly, and the governor, describing the office’s

accomplishments and issuing recommendations for “administrative and legislative action

necessary to promote further improvement in retail electric competition.” 220 ILCS 5/20-110

(West 2012).

¶ 33   Although we rely on different reasoning than that employed by the Board, we agree with



                                                12 

No. 1-14-0656


its determination that Mr. Clausen, the Director of the Office of Retail Market Development, is a

managerial employee excluded from collective bargaining.

¶ 34                                      2. Jerry Oxley

¶ 35   Jerry Oxley is the director of Information Technology Services, one of three divisions

within the Commission’s Bureau of Planning and Operations. Kenneth Hundreiser, the bureau’s

chief, testified that Mr. Oxley’s division develops all of the software used by the Commission

and is responsible for “[t]he network, the web, intranet, internet, [and] things of that nature.”

Nine positions currently report directly to Mr. Oxley, and eight others do so indirectly. All but

one of the individuals in those positions are members of a bargaining unit.

¶ 36   By Mr. Hundreiser’s estimate, Mr. Oxley spends approximately 24% of his time on

personnel tasks, including conducting employee evaluations and performance reviews for his

staff. Mr. Hundreiser testified that, although he reviews these evaluations and has made

corrections for minor things like spelling, he approves the content of Mr. Oxley’s evaluations

“100 percent” of the time. However, Mr. Oxley’s own testimony, supported by e-mail exchanges

submitted by the Union, indicated that Mr. Hundreiser sometimes disagreed or even “extremely

disagreed” with the substance of the evaluations Mr. Oxley prepared, resulting in “some

necessary adjustments.” Although Mr. Oxley can independently approve or reject his staff’s

requests for time off or for flexible work schedules, overtime requests for non-emergencies must

be approved by both Mr. Hundreiser and Mr. Anderson. But, according to Mr. Hundreiser,

“whatever Jerry recommends” in this regard “is always approved” because “[i]t’s obviously

needed if he proposes it.” Mr. Oxley has authority to discipline his subordinates and, according

to Mr. Hundreiser, has exercised this authority to issue an oral reprimand placing a subordinate

on quarterly review. Mr. Oxley has yet to participate in the hiring process as a director because



                                                13 

No. 1-14-0656


no new employees have been hired in his division. According to Mr. Hundreiser, although hiring

decisions must ultimately be approved by the executive director, recommendations from

directors like Mr. Oxley are generally accepted.

¶ 37   Mr. Oxley also has the authority to resolve first-level grievances and recommend that

staff within his division be promoted. However, on the two occasions when he recommended

that certain employees receive promotions to conform their job titles to the tasks they were

performing, his recommendations were not followed. Mr. Oxley testified that, as a result, he was

unable to resolve a grievance later filed on this basis. When Mr. Oxley was asked if he agreed

with Mr. Hundreiser’s statement that Mr. Oxley had the authority to grant back pay in response

to a grievance, Mr. Oxley stated “[a]bsolutely not.”

¶ 38   Mr. Oxley conducts both on-the-job and formal training for his staff and directs them to

perform specific tasks. He is also involved with IT training for Commission employees outside

of his division. Although he has authority to disseminate standard electronic equipment to

Commission employees, Mr. Oxley must obtain approval before granting requests for “extras,”

like second monitors.

¶ 39   In addition to these duties, Mr. Oxley frequently fills in for his staff when needed and

presently spends a significant portion of his time staffing the IT help desk. Help desk employees

respond to e-mails and telephone calls from users with computer problems. Mr. Oxley assists

when a difficult problem arises or when the volume of requests is too high for the three dedicated

call center employees to manage. Mr. Oxley described his duties relating to the help desk as

“[e]xtensive[ ].” Although he generally spends upwards of 20-25% of his time there, he testified

that in the three months leading up to the hearing in this matter, he spent closer to 75% of his

time on tasks related to the call center. Although he does not generally program, Mr. Oxley



                                                14 

No. 1-14-0656


testified that he will sometimes “make small applications” as temporary fixes until other staff can

develop permanent solutions.

¶ 40   Mr. Hundreiser testified that, within the area of information technology, Mr. Oxley has

the authority to establish policies that affect the entire agency and that he does so by assessing

both the Commission’s current needs and trends in the industry, then drafting policies based on

CMS guidelines, best practices, or “what [Mr. Oxley] knows in the field.” Mr. Hundreiser

testified that he generally accepts the substance of Mr. Oxley’s policy proposals. Mr. Hundreiser

could recall three agency-wide policies that Mr. Oxley drafted: a policy governing website

enhancements; a revision to an existing internet, e-mail, and computer use policy, which was

approved but not implemented; and a policy governing the submission and processing of IT

requests by Commission staff. Mr. Oxley also drafts all of the division’s desk procedures—what

Mr. Hundreiser described as policies regarding “[h]ow to do something within the [IT]

division”—and these are not reviewed by Mr. Hundreiser or Mr. Anderson.

¶ 41   The Commission’s “Position Description” for the director of information technology

states that the director “[e]stablishes [IT] Program objectives consistent with Commission

practice and policy”; “[s]ets the substantive agenda for the Program by generating and/or

reviewing project proposals *** and recommending their adoption,” including “review and

recommendation of associated budgets”; prepares “one and five-year Strategic Information

Plan[s]”; “represents the [Commission] in negotiations with [CMS] for related purchases and

contracts”; “[a]ssists the Bureau Chief in the formulation and implementation of Division policy

and administrative matters”; “[e]valuates the performance of staff assigned to the [IT] Program

on a periodic basis and recommends compensation adjustments”; “[r]ecruits applications for

approved staff positions within the Program and makes recommendations *** on candidate



                                                15 

No. 1-14-0656


selection”; and “[d]evelops the Program’s professional training and development policy.”

¶ 42   In a performance evaluation, Mr. Hundreiser noted that Mr. Oxley “plays an integral part

in the development of the annual IT Projects and Priorities Plan *** as well as *** the IT

Steering Committee,” and that he developed a “Case Management Document Library.”

¶ 43   Based on this evidence, the ALJ concluded that Mr. Oxley was a managerial employee.

She determined that he met the first part of the statutory definition because he exercised

authority and independent judgment to broadly affect the Commissions operations. The ALJ

noted that Mr. Oxley formulated two important policies—one for web site changes and one for

IT requests—that, although they related only to information technology systems, broadly

affected the Commission’s operations. The ALJ also found it significant that, although Mr.

Oxley could not unilaterally make policy changes, he was an effective decision-maker because

the policies he proposed were consistently approved by his bureau chief. Mr. Oxley also had the

authority to implement desk procedures to solve routine IT problems without first obtaining

approval. The ALJ determined that Mr. Oxley also met the second part of the statutory definition

because he was directly involved in implementing the Commission’s IT policies and running its

IT programs, as evidenced by the fact that he frequently developed short-term solutions

necessary for the agency to run until long-term solutions were developed.

¶ 44   The Board agreed with the ALJ. It concluded that, “even though he ha[d] only formulated

two policies over a span of 10 years,” Mr. Oxley still “predominantly perform[ed] executive and

management functions” because “he perform[ed] additional functions which satisf[ied] the

[statutory] test,” including “helping determine the IT means by which the agency achieves its

objectives.” The Board found it significant that Mr. Oxley created a case management system

and performance evaluations that were used throughout the Commission. The Board further



                                               16 

No. 1-14-0656


concluded that, as head of the IT division, Mr. Oxley “likely [wa]s ultimately responsible for

deployment of the division’s resources.” Like the ALJ, the Board considered Mr. Oxley to be an

effective decision maker, as the Commission had accepted all of his policy recommendations.

The Board did not feel that the recent need for Mr. Oxley to spend a significant portion of his

time manning the IT help desk precluded this finding.

¶ 45   On appeal, the Union argues that the Board’s determination is clearly erroneous because

it “was largely based on the assumption that anyone who is the top IT employee for a State

agency is a manager.” The Union contends that this conclusion is based on a misreading of the

Fourth District’s decision in CMS/ICC, 406 Ill. App. 3d at 778. According to the Union, that case

stands for the proposition that an employee is managerial if he has “job functions that encompass

the whole of an agency’s mission.” It is true that the court in CMS/ICC concluded that the

Commission’s ALJs were managerial by “compar[ing] the job functions of th[e] ALJs to the

overall mission of the [Commission],” but the court clearly stated that this was but “[o]ne way of

approaching” the relevant question, which is whether “the responsibilities of a job title

encompass the agency’s entire mission, or a major component of its mission.” (Emphasis added.)

Id. Here, the Board concluded that Mr. Oxley’s job responsibilities encompass a major

component of the agency’s mission because he “helps determine the ‘IT means’ by which the

Commission achieves its objectives.” This conclusion is not clearly erroneous.

¶ 46   We affirm the Board’s finding that Mr. Oxley, the director of Information Technology

Services, is a managerial employee excluded from collective bargaining.

¶ 47                                   3. Peter Muntaner

¶ 48   Peter Muntaner is the director of the Consumer Services Division of the Commission’s

Bureau of External Affairs. Randy Nehrt, the bureau’s chief, testified that Mr. Muntaner’s



                                               17 

No. 1-14-0656


division “primarily handles constituent complaints and sets policy matters that balance the

interests of consumers and utilities.” Four positions currently report directly to Mr. Muntaner,

and fifteen others do so indirectly. Each of Mr. Muntaner’s reports is part of a bargaining unit.

¶ 49       Mr. Muntaner approves requests for time off and is authorized to discipline his

subordinates at certain levels without approval. Although he exercised this authority to conduct a

pre-disciplinary hearing that led to an employee’s five-day suspension, it is not clear that Mr.

Muntaner is the one who made the decision to issue the suspension. Mr. Muntaner also has

authority to hear first-level employee grievances, though Mr. Nehrt could not recall him ever

having to do so. Although Mr. Muntaner can request overtime for his subordinates, such requests

must be approved by Mr. Anderson. Mr. Muntaner has in the past requested compensatory time

for employees who traveled to a hearing, and those requests were approved by Mr. Nehrt. Mr.

Muntaner is responsible for conducting performance evaluations for his staff, which he submits

to Mr. Nehrt for approval. Mr. Nehrt testified that he has never rejected one of Mr. Muntaner’s

proposed evaluations. Mr. Muntaner has authority to interview and recommend individuals for

hire but has not yet done so, although he did start the process recently to replace someone who

retired.

¶ 50       Mr. Nehrt estimated that Mr. Muntaner spends about 50% of his time directing and

supervising the work of his subordinates. He has also been heavily involved in the rulemaking

process with respect to the statutory provisions governing the customer service, billing and

payment, and discontinuance of service practices of public utilities. Mr. Muntaner also has

refined practices regarding consumer complaints “to make [the complaint] process more

effective and efficient.” According to Mr. Nehrt, Mr. Muntaner drafts new procedures and

policies when necessary, and “[w]hen emerging issues arise or new issues come up, Mr.



                                                18 

No. 1-14-0656


Muntaner will also update procedures to provide to counselors *** for how to handle those new

or emerging issues.”

¶ 51   When Mr. Muntaner took over as director of the Commission’s Consumer Services

Division, he reviewed the procedures for investigating consumer complaints; sought input from

the relevant managers, administrative staff, and policy analysts; and updated those policies,

forwarding them to Mr. Nehrt for review. To standardize investigations, Mr. Muntaner also

formulated a list of information that his division’s counselors would seek from public utility

providers during the course of their investigations, which was approved by Mr. Nehrt. Mr.

Muntaner also drafted, and Mr. Nehrt approved, a policy to ensure that informal complaints were

processed in time to notify customers if the limitations period for filing a formal complaint was

approaching.

¶ 52   The ALJ was persuaded that Mr. Muntaner was a managerial employee by his

establishment of policies and procedures for his division, which, she noted, “serves as the face of

the ICC for the average citizen, thus establishing its importance within the agency.” Although

Mr. Muntaner lacks authority to make unilateral policy changes, the ALJ concluded that the first

part of the statutory definition was satisfied because Mr. Muntaner makes effective

recommendations; all three of the procedures he drafted were approved and implemented. And

his role in training customer service counselors to follow those new policies satisfied the second

part of the definition as well. The Board agreed with the ALJ that Mr. Muntaner was “a

managerial employee based on his effective recommendation of policies and procedures

concerning the response and processing of consumer complaints.”

¶ 53   In support of its argument on appeal that the Board’s finding is clearly erroneous, the

Union seizes on the Board’s statement in its decision and order that “Muntaner is likely



                                                19 

No. 1-14-0656


predominantly engaged in such managerial functions by virtue of his position as head of the

Consumer Affairs Division.” The Union insists that this statement demonstrated that the Board’s

conclusion was improperly based on speculation concerning what someone with his job title

probably does, rather than the facts concerning his actual role at the Commission. We do not

agree. In support of the statement, the Board cited its prior decision in American Federation of

State, County & Municipal Employees, Council 31 v. State of Illinois, 30 PERI ¶ 38 (ILRB State

Panel 2013), in which it concluded that an individual’s position as the top employee in an

agency’s IT department, “together with” several concrete examples of the employee’s authority

to broadly affect the agency’s operations and his coordination of policy implementation,

“strongly suggest[ed]” that the employee was predominantly engaged in management functions.

Id. There, as here, the employee’s title was merely one piece of relevant evidence; it was not the

sole basis for the Board’s determination regarding the employee’s status. Although we agree

with the Union that an employee’s managerial status cannot be determined from his title alone,

there was ample evidence of Mr. Mutaner’s ability to initiate and implement Commission policy.

¶ 54   The Union also focuses on Mr. Nehrt’s estimate that Mr. Muntaner spends a “combined”

50% of his time on personnel-related duties, reviewing the work of his subordinates, and

researching and updating policies and procedures. The Union reasons that this means that Mr.

Muntaner necessarily spends less than 50% of his time influencing policy and cannot be said to

be “engaged predominantly in executive and management functions.” (5 ILCS 315/3(j) (West

2010)). For the reasons discussed above, we adhere to our decision in AFSCME, 2014 IL App

(1st) 130655, ¶ 29, in which we rejected this purely quantitative construction of the word

“predominantly” as it is used in section 3(j) of the Labor Relations Act.

¶ 55   We thus affirm the Board’s finding that Mr. Muntaner, the director of the Consumer



                                                20 

No. 1-14-0656


Services Division, is a managerial employee excluded from collective bargaining.

¶ 56                             4. The Public Utilities Directors

¶ 57    Gene Beyer, chief of the Bureau of Public Utilities, testified that his bureau is divided

into three divisions. Energy, headed by Harry Stoller, is concerned with issues affecting the

electric and gas industries; Financial Analysis, headed by Joy Nicdao-Cuyugan, is primarily

involved in rate design, individual rate cases, and utility audits; and Telecommunications, headed

by Jim Zolnierek, deals with state-level regulation of telephone companies and some aspects of

the provision of wireless cable and internet services. These three employees are the three

remaining directors that the Union seeks to bring within the bargaining unit.

¶ 58          a. Common Duties and Responsibilities of the Public Utilities Directors

¶ 59    The three public utilities directors share many of the same responsibilities. All three work

with Mr. Beyer in Springfield and attend biweekly bureau meetings with Mr. Beyer and the

Commission’s executive director, Mr. Anderson. And each serves as the spokesperson for his or

her division when the bureau’s overall budget is allocated.

¶ 60    According to Mr. Beyer, “from time to time,” each of the directors appears before and

makes presentations to the Commission, the legislature, or various outside groups, although this

function is also sometimes performed by the directors’ subordinates. Although directors

sometimes prepare written testimony or provide live testimony at hearings in docketed cases

before the Commission, more often than not that is done by the managers and analysts that make

up the directors’ staffs.

¶ 61    The Commission’s Legislative Affairs Office may request a position paper outlining the

Commission’s position on particular proposed legislation. Such requests generally go to the

director of the division, who prepares the paper or supervises its preparation, and circulates it for



                                                 21 

No. 1-14-0656


review to other interested divisions. Mr. Stoller and Ms. Nicdau-Cuyugan have each drafted such

a position paper. And Mr. Zolnierek has attended several meetings with legislators to answer

their questions and provide the Commission’s perspective when the telecommunications laws

were rewritten.

¶ 62   By Mr. Beyer’s estimate, Mr. Stoller, Ms. Nicdao-Cuyugan, and Mr. Zolnierek each

spend approximately 20-30% of their time on personnel issues. Each has the authority to

recommend overtime for members of his or her staff, although such requests must also be

approved by Mr. Beyer. Mr. Stoller and Ms. Nicdao-Cuyugan have each submitted such

requests, but Mr. Zolnierek never has. The requests are usually granted. Mr. Beyer testified that

he recalled denying a request only once, when the overtime was not approved in advance and did

not involve an emergency. Each of the directors also prepares annual performance evaluations

for his or her subordinates, which are reviewed and approved by Mr. Beyer. Although Mr. Beyer

has, on occasion, suggested changes in the way an evaluation is worded, he stated that he “never

make[s] changes to [the directors’] overall performance ratings” or “to their comments on a

person’s performance.” The directors also have the authority to make recommendations

regarding disciplinary action—so long as it falls within what is contemplated by the

Commission’s employee manual and any applicable union contract—and first-level employee

grievances. However, these recommendations must be reviewed by the human resources

department and approved by Mr. Beyer. To Mr. Beyer’s knowledge, Mr. Stoller, Ms. Nicdao-

Cuyugan, and Mr. Zolnierek have never had occasion to discipline an employee or resolve a

grievance.

¶ 63   Each of the public utilities directors also plays a role in the hiring process, by assessing

and articulating their division’s needs, interviewing candidates, and—as members of a hiring



                                               22 

No. 1-14-0656


panel—making hiring recommendations to Mr. Beyer and Mr. Anderson. Mr. Beyer testified that

he was not aware of any instance in which a hiring recommendation of Mr. Stoller or Ms.

Nicdao-Cuyugan had ever been rejected. And Mr. Zolnierek has had no opportunity to make

such recommendations, as the telecommunications division is relatively small and has had no

open positions since he became its director. Additionally, on one occasion when Ms. Nicdao­

Cuyugan’s first and second choice candidates for a position declined a job offer, her

recommendations that the position be reposted and, as an interim measure, that additional

training be provided for existing employees in other divisions were followed.

¶ 64    Each of these three directors is also responsible for directing and supervising the work of

subordinates and overseeing their training. Training within Mr. Stoller’s division is, in large part,

formal training presented by the federal government relating to pipeline safety, but there is also

informal on-the-job training and sometimes other formal training seminars. Any special requests

for training or work involving travel must be approved by Mr. Stoller. Ms. Nicdao-Cuyugan

conducts in-house training on how to handle rate cases for all new employees in her division,

which Mr. Beyer described as “one of the greater responsibilities in that division.” In recent

years she also arranged for a “rate making tutorial” to explain the ratemaking process to

employees in other divisions within the Commission. Because of its small size, training in Mr.

Zolnierek’s division focuses on familiarizing staff members with each other’s work.

¶ 65          b. Specific Duties and Responsibilities of the Public Utilities Directors

¶ 66    In addition to this evidence regarding their shared authority and responsibilities, evidence

was also presented at the administrative hearing regarding the specific roles played by the three

public utilities directors.

¶ 67                                      i. Harry Stoller



                                                 23 

No. 1-14-0656


¶ 68   Mr. Beyer testified that Mr. Stoller, as director of the Energy Division, works with his

staff to review new cases as they are filed in order to identify issues affecting the electric and gas

industries. The decision as to whether a particular matter warrants the division’s involvement

may be made, without Mr. Beyer’s approval, either by Mr. Stoller or by one of his subordinates.

Mr. Beyer acknowledged that “some of those issues and cases are somewhat routine.”

¶ 69   However, according to Mr. Beyer, Mr. Stoller “represent[s] the division at times as only a

division director can in speaking on policies and on methods *** that affect his division as a

whole” and “that wouldn’t be appropriate for his direct reports to address.” For example, Mr.

Stoller is the official contact for communications between the Energy Division and public utility

companies regarding docketed matters, including the division’s position on proposed settlements.

Mr. Stoller has also recommended, on at least two occasions, that citation cases be brought

against noncompliant companies, and those recommendations were adopted by the Commission,

following approval by Mr. Beyer and the executive director.

¶ 70   A performance review of Mr. Stoller also indicates that he is “occasionally called to the

legislature to testify about legislation or to meet with legislators about legislative proposals and

has always been an excellent and effective representative for the [Commission] in that role.”

¶ 71   Mr. Beyer also testified that Mr. Stoller “has authority to draft policy for his division”

and, as its representative, has participated in the drafting of policies, like a case management

policy, that affects multiple divisions within the Commission. The Commission’s job description

for Mr. Stoller’s position also indicates that he “formulates and interprets policies of the Agency

as pertains to [his] Division’s operation,” “[i]nitiates and establishes policies, standards, and

procedures for all operations within the general policy framework of the agency,” and

“[d]evelops the Division’s professional training and development policy.”



                                                 24 

No. 1-14-0656


¶ 72    Through its Federal Energy Program (FEP), the Commission sometimes intervenes on

behalf of Illinois retail energy consumers in Federal Energy Regulatory Commission (FERC)

proceedings. According to a performance review, Mr. Stoller “is ultimately responsible for the

agenda of the [FEP], assuring that it focuses on issues of economic significance to Illinois

electric and natural gas retail customers.”

¶ 73    The ALJ concluded that Mr. Stoller did not meet the statutory definition of a managerial

employee. In the ALJ’s view, although the record established that Mr. Stoller played a role in the

drafting of policies and in the Commission’s rulemaking process, there was “no basis to

determine whether [that role was] merely perfunctory and advisory or whether it [wa]s sufficient

to satisfy the first prong of the statutory definition.”

¶ 74    The Board disagreed, concluding that Mr. Stoller was a managerial employee excluded

from collective bargaining. The Board reasoned that “Stoller [wa]s a managerial employee

within the meaning of the Act because he act[ed] as a gatekeeper by making the final decision as

to which [FERC] proceedings warrant[ed] the Commission’s attention and participation.”

¶ 75    On appeal, the Union urges us to reverse the Board’s finding that Mr. Stoller is a

managerial employee because the Board’s determination hinged on Mr. Stoller’s role as a

“gatekeeper.” The Union relies on our recent opinion in AFSCME, 2014 IL App (1st) 130655,

¶¶ 42-43, where we held that an attorney who served as a gatekeeper by flagging issues of

potential interest for review by her superiors was not a managerial employee. But here the Board

found that Mr. Stoller was a gatekeeper in the sense that he makes the “final decision” as to

which FERC proceedings the FEP recommends for Commission participation. This is the inverse

of the function of the gatekeeping lawyer in AFSCME, who could influence policy only by

omission, i.e., by failing to flag matters that were of interest to her superiors. Id. We agree with



                                                   25 

No. 1-14-0656


the Board that this is an important distinction. In addition, as the Board points out, there is

evidence in the record both that Mr. Stoller has represented the Commission before the

legislature and that he has the authority to establish policies and procedures for his division. We

are not “left with the definite and firm conviction that a mistake has been committed” (internal

quotation marks omitted) (AFM Messenger Service, 198 Ill. 2d at 395) and cannot conclude that

the Board’s finding was clearly erroneous.

¶ 76   We affirm the Board’s finding that Mr. Stoller, the director of Energy, is a managerial

employee excluded from collective bargaining.

¶ 77                                 ii. Joy Nicdao-Cuyugan

¶ 78   The ALJ concluded that Ms. Nicdao-Cuyugan, director of the Financial Analysis

Division, was not a managerial employee. In the ALJ’s view, the record failed to establish that

Ms. Nicdao-Cuyugan had any authority to draft policies or played any role in the Commission’s

rulemaking process.

¶ 79   The Board disagreed, noting several examples of Ms. Nicdao-Cuyugan’s “self-initiated,

broadly-applicable policy changes,” including the steps she took to propose and help develop an

intranet site used by employees throughout the Commission to access important documents, her

identification and implementation of an internal email policy saving the Commission thousands

of dollars annually in network storage costs, and her recommendation to reject an overly

restrictive policy concerning staff data requests. For the Board, the fact that Ms. Nicdao-

Cuyugan initiated and implemented all of these changes in the span of one employee evaluation

period “strongly suggest[ed] that she [wa]s predominantly engaged in executive and

management functions.”

¶ 80   On appeal, the Union characterizes the examples relied on by the Board as nothing more



                                                26 

No. 1-14-0656


than “IT solutions to IT problems.” The Union’s argument appears to be that these examples do

not establish Ms. Nicdao-Cuyugan’s management of the Financial Analysis Division. This

argument is not persuasive. In an age where employees use technology to communicate, store

and retrieve data, and create their work product, it makes sense that much, if not most,

policymaking involves an IT component. The Union has provided no authority suggesting that

“executive and management functions” do not include the effective coordination between

departments to devise broad-based solutions.

¶ 81   We affirm the Board’s finding that Ms. Nicdao-Cuyugan, the director of Financial

Analysis, is a managerial employee excluded from collective bargaining.

¶ 82                                     iii. Jim Zolnierek

¶ 83   Although Mr. Zolnierek, the director of the Telecommunications Division, has authority

to draft policies for his division, Mr. Beyer could not recall any specific policies he has drafted.

Mr. Beyer added, however, that Mr. Zolnierek has recently worked with staff from other

divisions to develop a policy for tracking and coordinating action taken with respect to

noncompliant telephone companies. He has also participated in the rulemaking process, in that

“he initiated a project to review all of the administrative code parts of [the Commission’s] rules

that apply to telecommunications to determine whether or not they needed to be revised or

eliminated.” Without prior approval by Mr. Beyer or the executive director, Mr. Zolnierek

reached out to Commission employees in other divisions and bureaus, including to other bureau

chiefs, for assistance with these efforts. That process is ongoing and Mr. Beyer did not know

whether any of the specific changes proposed by Mr. Zolnierek had been approved. The

Commission did, however, act on Mr. Zolnierek’s recommendation to begin formal rulemaking

to edit and eliminate certain rules that had been affected by recent changes in federal



                                                27 

No. 1-14-0656


telecommunications laws.

¶ 84   Although she acknowledged that it was a closer case than for the other public utilities

directors, the ALJ ultimately concluded that the record also fails to establish that Mr. Zolnierek

was a managerial employee under the first part of the statutory test. In the ALJ’s view, Mr.

Zolnierek’s efforts to coordinate the establishment of an agency-wide database tracking the

compliance of telecommunications providers with statutes and regulations demonstrated only

that he was charged with implementing policy changes, and not that he was the one actually

formulating those policies. And Mr. Zolnierek’s efforts to revise the ICC’s telecommunications

regulations in response to statutory changes were, according to the ALJ, merely responsive to

policy changes dictated by statute.

¶ 85   The Board again disagreed, viewing Mr. Zolnierek’s initiation of the telecommunications

database project as a “broad-reaching solution” to a “systemic problem” faced by the

Commission. The Board dismissed the ALJ’s concerns that Mr. Zolnierek’s emails, referring to

“our proposed plan” (emphasis added) and actions “we have been taking” (emphasis added), cast

doubt on his role in the project. In the Board’s view, the fact that Mr. Zolnierek may have

collaborated with others did not undermine the conclusion that he played a significant role in

identifying the problem and formulating a solution. The Board was also persuaded by Mr.

Zolnierek’s proposals that staff hold informal workshops to address the effective use of low

income assistance programs and that individual proceedings be conducted in which new market

entrants would seek the Commission’s approval to participate in a low income subsidy program.

The Board reasoned that the Commission’s acceptance of these recommendations, for projects of

considerable magnitude, established that Mr. Zolnierek’s recommendations were effective.

Finally, the Board noted that the Union chose not to file an exception to the ALJ’s finding that



                                               28 

No. 1-14-0656


Mr. Zolnierek met the second part of the statutory definition because he implemented

Commission policies.

¶ 86   On appeal, the Union focuses on Mr. Beyer’s inability to name any policies that Mr.

Zolnierek drafted on his own, criticizing the Board for relying on projects and policies that Mr.

Zolnierek worked on with other Commission employees. As with Ms. Nicdao-Cuyugan, we

reject this notion that managerial functions cannot also be collaborative ones. We have held that

it is unimportant whether an employee functions as a manager independently or in collaboration

with others, as “the [Labor Relations] Act does not require *** independence in management

functions.” Department of Central Management Services v. Illinois Labor Relations Board, State

Panel, 2011 IL App (4th) 090966, ¶ 187. Mr. Beyer’s testimony makes clear that, in each

instance relied on by the Board, Mr. Zolnierek either initiated the project in question or played a

significant part in its development and implementation. The only other argument the Union

makes is one we have already rejected: that there is no indication in the record that those projects

took up more than 50% of Mr. Zolnierek’s time. The evidence presented established that Mr.

Zolnierek initiated and was significantly involved in expansive projects affecting the operation of

his division. On this record, we cannot conclude that the Board’s finding that Mr. Zolnierek is

engaged predominantly in executive and managerial functions was clearly erroneous.

¶ 87   We affirm the Board’s finding that Mr. Zolnierek, the Director of Telecommunications, is

a managerial employee excluded from collective bargaining.

¶ 88                                   IV. CONCLUSION

¶ 89   As we have noted before, the “key inquiry” in cases interpreting the managerial exclusion

in section 3(j) of the Labor Relations Act “is whether the duties and responsibilities of the

employees in question are such that the employees should not be placed in a position requiring



                                                29 

No. 1-14-0656


them to divide their loyalty between the employer and the collective bargaining unit.” Salaried

Employees of North America (SENA) v. Illinois Local Labor Relations Board, 202 Ill. App. 3d

1013, 1021 (1990). Based on the record as a whole, and affording the Board due discretion, we

cannot say that any part of the Board’s determination that the six Commission directors at issue

in this case are managerial employees statutorily excluded from collective bargaining is clearly

erroneous.

¶ 90   Affirmed.




                                              30